Citation Nr: 1016007	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for sarcoidosis.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for avascular necrosis 
of the left hip.

6.  Entitlement to service connection for avascular necrosis 
of the right hip.

7.  Entitlement to service connection for arthritis.




REPRESENTATION

Appellant represented by:	M. Scott Kidd, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Army 
from April 1968 to December 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.

The Veteran testified at a March 2010 hearing held at the RO 
before the undersigned Veterans Law Judge.  At that time, the 
Veteran withdrew an appeal with regard to service connection 
for residuals of a shell fragment wound of the right forearm.  
A transcript of that hearing is associated with the claims 
file.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Remand is required for compliance with VA's duties to assist 
and notify, and to protect the Veteran's due process rights.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159; 19.31, 19.37.

I.  Initial Agency of Original Jurisdiction (AOJ)

A Statement of the case (SOC) was issued in April 2008.  
Since that time, the Veteran has submitted statements from 
family members regarding his in-service experiences and post-
service treatment.  He has additionally provided a copy of a 
private psychological evaluation by Dr. RFD.  The RO has not 
issued a supplemental statement of the case (SSOC) 
considering these submissions.  At the March 2010 hearing, 
the Veteran was informed that it was his right to have the 
agency of original jurisdiction (AOJ) consider all evidence 
in the first instance.  He was told that he must waive that 
right for the Board to consider it when the RO had not done 
so first.  However, the Veteran has not submitted such a 
waiver, and he did not state during the hearing that he 
wished to waive his right to initial RO consideration; he 
merely stated that he understood the need for a waiver.

Remand is required for the issuance of an SSOC which 
considers this newly submitted evidence.  38 C.F.R. § 19.31, 
19.37; See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

II.  Additional Records

The Veteran has repeatedly asserted that he was treated at 
the VA Medical Center in Buffalo, New York, for sarcoidosis 
in the 1970's.  The claims file does not indicate any 
attempts have been made to obtain such records.  On remand, 
appropriate actions should be taken to determine if such 
records exist, and if so, to obtain them.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Moreover, the Veteran has referred to treatment at a 
Cleveland Vet Center; he supplied a VA Form 21-4142 for the 
facility to allow VA to assist him in obtaining records of 
treatment.  However, the RO took no action to obtain such 
records.  While it appears the Veteran may be treated by the 
same doctor at the VA medical center (VAMC) and at the Vet 
Center, VAMC records make clear that the facilities maintain 
separate record keeping.  They are in fact located at 
separate physical addresses.  As the Veteran has identified 
potentially relevant treatment records from a VA associated 
facility, the RO must take appropriate steps to obtain such 
records and associate them with the claims file.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

III.  PTSD

During the hearing, the recharacterization of the issue 
regarding service connection for PTSD was discussed.  The 
Veteran and his representative requested that the disability 
be recharacterized as "a psychiatric disorder to include 
PTSD."  At the time of the hearing, prior to a close review 
of the evidence of record and in reliance on the 
representations of the Veteran, the undersigned agreed that 
recharacterizing the issue would be appropriate.  However, 
review of the evidence of record reveals no diagnosis of any 
psychiatric disease or disability other than PTSD, including 
on private psychological evaluation submitted by the Veteran.  
Recharacterization of the issue would not be appropriate in 
this case.

The recharacterization of the issue, to expand the scope of 
the inquiry, is intended to recognize the fact that a 
Veteran, while capable of relating psychiatric symptoms, 
lacks the specialized medical knowledge and training required 
to render a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  VA should expand the scope of the claim to 
encompass all possible alternative diagnoses, consistent with 
VA's duty to read the Veteran's claim sympathetically.  
Ingram v. Nicholson, 21 Vet. App. 232 (2007).  That expansion 
is based, however, upon consideration of not only the 
Veteran's assertions of diagnosis and symptoms, but also upon 
the other competent evidence of record, including medical 
evidence.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   
Here, the evidence of record shows no psychiatric diagnosis 
other than PTSD; a full private examination was conducted in 
October 2009 which confirmed this.  No recharacterization of 
the issue is warranted or advisable in this case.

Remand for further development is required, however.  In 
response to a request by the RO, the Veteran completed a Form 
21-0781a, Statement in Support of Claim for Service 
Connection for Post-Traumatic Stress Disorder (PTSD) 
Secondary to Personal Assault.  Based on his responses, the 
RO certified that no request for verification of stressors 
could be made to the Joint Services Records Research Center 
(JSRRC).  

However, the Veteran has not alleged personal assault, and 
hence was supplied the incorrect form.  He should have 
completed a Form 21-0781, Statement in Support of Claim for 
Service Connection for Post-Traumatic Stress Disorder (PTSD), 
which requests information on combat related stressors.  
Further, since the RO certified that no meaningful inquiry 
could be made to verify stressors, the Veteran has supplied 
additional information and raised additional stressor events.  
VA is obligated to contact the Veteran and inform him of 
exactly what information is still required to merit a JSRRC 
inquiry, so that he has a full and fair opportunity to 
substantiate his claim.  For example, he should be asked to 
supply names, units, and dates regarding alleged service as a 
helicopter crewman.

Should the Veteran supply additional information indicating 
the verified occurrence of an in-service stressor, an 
examination may be required.  Similarly, should evidence be 
obtained indicating an alternative psychiatric diagnosis, 
recharacterization of the issue and examination may be 
required.





Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Contact the Veteran and request that he 
complete a VA Form 21-0781, Statement in 
Support of Claim for Service Connection 
for Post-Traumatic Stress Disorder (PTSD).  
The RO should specifically ask for details 
regarding the alleged hotel explosion and 
service as a helicopter crewman.

Regardless of whether additional 
information is received from the Veteran, 
the claims file must be referred to the 
RO's JSRRC coordinator for review and 
appropriate action in light of the 
stressor allegations received since 
October 2007.

2.  Obtain VA treatment records from VAMC 
Buffalo for the period of 1970 to 1976.  
All records, including those which may 
have been retired to storage, must be 
requested.  Efforts consistent with 
38 C.F.R. § 3.159 must be made.

3.  Obtain complete treatment records from 
VAMC Cleveland and any associated clinics, 
as well as all other VA facilities 
identified by the Veteran or in the 
record.  Efforts consistent with 38 C.F.R. 
§ 3.159 must be made.

4.  Obtain complete treatment records from 
the Cleveland Heights Vet Center, as 
identified by the Veteran.  An updated 
medical release authorizing VA to obtain 
such records on the Veteran's behalf may 
be required.

5.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated, to include any 
necessary VA examinations.  Then, 
readjudicate the claims on appeal.  If any 
of the benefits sought remain denied, 
issue an SSOC and provide the appellant 
and his representative an appropriate 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


